Case 1:17-cr-00183-NLH Document 155 Filed 07/02/20 Page 1 of 5 PageID: 2950



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


______________________________
                              :
UNITED STATES OF AMERICA      :
                              :         Crim. No. 17-183-2 (NLH)
     v.                       :
                              :
SHAWN M. HARVEY               :         OPINION
                Defendant     :
______________________________:


APPEARANCES:
FEDERAL PUBLIC DEFENDER’S OFFICE
By: Anita Aboagyne-Agyeman, Esq.
800-840 Cooper Street, Suite 350
Camden, New Jersey 08102

     On behalf of Defendant Shawn M. Harvey

OFFICE OF THE UNITED STATES ATTORNEY
By: Sara A. Aliabadi, Assistant United States Attorney
401 Market Street, 4th Floor
Camden, New Jersey 08101

     On behalf of the United States of America


HILLMAN, United States District Judge

     This matter comes before this Court upon Defendant Shawn M.

Harvey’s Supplemental Motion for Reduction of Sentence [Dkt. No.

152] and prior pro se Motions [Dkt. Nos. 149, 150], all pursuant

to the First Step Act, 18 U.S.C. § 3582(c)(1)(A).          Defendant is

an inmate serving a six-month sentence to be completed in

September 2020.
Case 1:17-cr-00183-NLH Document 155 Filed 07/02/20 Page 2 of 5 PageID: 2951



       He is currently being held at Federal Correctional

Institution (“FCI”) Coleman Low, a federal facility in

Sumterville, Florida. In the instant motion, Defendant seeks

immediate release to home confinement on the basis of an alleged

chronic respiratory condition (i.e. asthma), which he contends

puts him at a heightened risk for complications if he contracts

COVID-19.    For the reasons stated below, Defendant’s motion will

be denied.

  I.     FACTUAL AND PROCEDURAL BACKGROUND

       On January 9, 2018, Defendant pleaded guilty to

participating in a conspiracy with his father to transport and

sell illegally-trafficked firearms.       Defendant testified against

his father at trial and received a substantial reduction in his

sentence for that cooperation.      On February 20, 2020, this Court

sentenced Defendant to six months’ imprisonment and two years of

supervised release, including six months of home confinement,

and consistent with the recommendation of this Court he was

designated to FCI Coleman Low to serve out his sentence near his

family in Florida.

       On May 15, 2020, Defendant filed a pro se motion seeking

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).            On

May 26, 2020, Defendant filed an amended version of that motion.

That same day, defense counsel entered her appearance on

Defendant’s behalf, and on June 16, 2020, filed a supplemental

                                     2
Case 1:17-cr-00183-NLH Document 155 Filed 07/02/20 Page 3 of 5 PageID: 2952



motion, again seeking compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A).

     Defendant alleges that he suffers from asthma, which makes

him particularly vulnerable to becoming seriously ill from

COVID-19, and that he is more likely to contract COVID-19 while

incarcerated at FCI Coleman Low.

  II.   LEGAL STANDARD

     “The recently enacted First Step Act allows a defendant to

be afforded compassionate release for ‘extraordinary and

compelling reasons.’” United States v. Sellers, Crim. No. 10-

434, 2020 WL 1972862, at *1 (D.N.J. April 24, 2020) (quoting 18

U.S.C. § 3582(c)(1)(A)(i)).      A district court may only grant a

motion for reduction of sentence under the First Step Act if

such motion was filed “after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of

Prisons [“BOP”] to bring a motion on the defendant’s behalf” or

after 30 days have passed “from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A); see also United States v. Raia, No.

20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020), as

revised (Apr. 8, 2020).     Exhaustion of remedies is a statutory

requirement which the court may not waive. See, e.g., Raia, 2020

WL 1647922 at *2; Massieu v. Reno, 91 F.3d 416, 419 (3d Cir.

1996); Ross v. Blake, 136 S. Ct. 1850 (2016).

                                     3
Case 1:17-cr-00183-NLH Document 155 Filed 07/02/20 Page 4 of 5 PageID: 2953



  III. DISCUSSION

     As the nation continues to grapple with the COVID-19

pandemic, the Court considers Defendant’s Motion and its

underlying concerns with seriousness.        However, as the United

States Court of Appeals for the Third Circuit has articulated,

“the mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot

independently justify compassionate release, especially

considering BOP’s statutory role and its extensive and

professional efforts to curtail the virus’s spread.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

     Defendant alleges that he has satisfied the exhaustion

requirement by “submitt[ing] a request for reduction in sentence

to the warden of his facility [FCI Coleman Low] on or about

March 25, 2020” and receiving no response prior to the filing of

his first motion.    Defendant does not specify by what channel he

made this request, and has provided no supporting documentation

of such a request.    The Government, for its part, represents

that it contacted BOP and found no record of any such request

from Defendant.




                                     4
    Case 1:17-cr-00183-NLH Document 155 Filed 07/02/20 Page 5 of 5 PageID: 2954



        Because Defendant has failed to show that he has exhausted

his administrative remedies, this Court may not consider the

merits of his motion for sentence reduction at this time. 1

     IV.   CONCLUSION

        For the foregoing reasons, Defendant’s Supplemental Motion

for Reduction of Sentence [Dkt. No. 152] and prior pro se

Motions [Dkt. Nos. 149, 150], all pursuant to the First Step

Act, 18 U.S.C. § 3582(c)(1)(A), will be denied without

prejudice.

        An Order consistent with this Opinion shall issue on this

date.



DATED: July 2, 2020                           s/ Noel L. Hillman

                                             ____________________
At Camden, New Jersey                        NOEL L. HILLMAN, U.S.D.J.




1 The record intimates that since Counsel appeared in this matter
that additional steps toward exhaustion may have occurred. This
dismissal will be without prejudice and if Defendant does not
receive administrative relief and has otherwise met the
statutory exhaustion requirements he may resubmit his motion at
that time.

                                         5
